Citation Nr: 0708629	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected arthritis of the right hip due to Legg-
Perthes disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected arthritis of the left hip due to Legg-
Perthes disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946 and from November 1947 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

Procedural history

In a May 1972 rating decision, service connection was granted 
for arthritis of both hips due to Legg-Perthes' disease.  
Separate 20 percent disability ratings were assigned.

In the September 2002 rating decision, increased disability 
ratings were denied for the bilateral arthritis of the hips.  
The veteran perfected an appeal of those denials.

In October 2005, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2006).

In October 2005 and July 2006, the Board remanded the claims 
to the agency of original jurisdiction for further 
development.  A supplemental statement of the case (SSOC) 
which continued the denials of the claims was issued in 
December 2006 by the VA Appeals Management Center (AMC).  
This matter is once again before the Board.


FINDINGS OF FACT

1.  The objective medical evidence of record shows that the 
veteran's right hip disability is manifested by no more than 
moderate limitation of motion of the right hip.

2.  The objective medical evidence of record shows that the 
veteran's left hip disability is worse than the right, with 
additional functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for service-connected arthritis of the right hip due to Legg-
Perthes disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5255 (2006).

2.  The criteria for a 30 percent disability rating for 
service-connected arthritis of the left hip due to Legg-
Perthes disease have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5255 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for 
bilateral arthritis of the hips.  
  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In October 2005, the Board remanded these claims for the VA 
AMC to send a letter to the veteran regarding Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA letter was mailed to 
the veteran later in October 2005.  

In July 2006, the Board remanded these claims for the VA AMC 
to obtain additional medical evidence.  Private medical 
evidence was obtained later in 2006.

The Board finds that the AMC has complied with the directives 
of the October 2005 and July 2006 remands.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
October 2005 and August 2006, which were specifically 
intended to address the requirements of the VCAA.  The 
October 2005 VCAA letter advised the veteran that "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  See the 
October 2005 VCAA letter, page 5.  Accordingly, the veteran 
was informed of the information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the October 2005 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  [VA examinations were conducted in 
August 2002 and June 2004.]

In the October 2005 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the October 2005 VCAA letter, the AMC specifically told 
the veteran to submit "any evidence in your possession that 
pertains to your claim."  The October 2005 VCAA letter, 
page 2.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were adjudicated by the RO in September 
2002, prior to the October 2005 VCAA letter.  These claims 
were, however, readjudicated following the issuance of the 
VCAA letter in October 2005, after which the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOC's issued in April and December 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  


Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
these disabilities.  Furthermore, the AMC addressed elements 
(4) and (5) in the August 2006 VCAA letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA and 
private medical records and a report of a VA examination, 
which will be described below.  

In March 2007, the veteran's representative in essence argued 
that the veteran's bilateral hip disabilities have increased 
in severity, and that another VA examination is necessary.  
The Board has considered this contention.  

The veteran's representative stated the veteran's "most 
recent VA examination was conducted on November 4, 2005."  
See the March 2007 Appellant's Post-Remand Brief, page 3.  
[The Board notes that a private examination, not a VA 
examination,  was conducted on November 4, 2005.  The last VA 
examination was conducted in June 2004.]  The veteran's 
representative then cited the holding in Olsen v. Principi, 
3 Vet. App. 480, 482 (1992) - "[w]here the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination."  (emphasis added by the Board).

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  The veteran has submitted recent private treatment 
records dated from November 2005 to June 2006.  Crucially, 
the recent private medical reports do not suggest that the 
veteran's bilateral hip disabilities have worsened since the 
last VA examination.  

As was noted in the Introduction section, the veteran has 
requested and was granted an advance on the Board's docket 
due to advanced age.  This clearly indicates a desire on his 
part that his claims be expeditiously dealt with by the 
Board.  Moreover, his claims have been remanded by the Board 
twice for additional evidentiary and procedural development.  
There appears to be ample medical evidence already of record.  
Remanding the case for another examination under such 
circumstances would result in needless delay to no one's 
benefit. 

Under these circumstances, it does not appear that the 
continued delay which would be inherent in a remand for an 
unnecessary examination would be in the veteran's best 
interest.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) 
and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's 
duty to assist is not a license for a "fishing expedition"].  
Therefore, another VA examination is not warranted.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented argument on his behalf.  He 
has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's bilateral hip disabilities, which chiefly 
involve arthritis, are currently rated 20 percent disabling 
by analogy to Diagnostic Code 5255.  See 38 C.F.R. 
§ 4.20 (2005) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  

Under Diagnostic Code 5255 [femur, impairment of], malunion 
of the femur with slight knee or hip disability warrants a 10 
percent evaluation.  Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation.  Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of the femur, 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace warrants a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture) warrants an 80 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2006).

The Board observes in passing that the words such as 
"moderate " and "marked" are not defined in the VA Rating 
Schedule.  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  For the purpose of rating disability from arthritis, 
the hip is a major joint.  38 C.F.R. § 4.45 (2006).

Under Diagnostic Code 5251 [thigh, limitation of extension 
of], a 10 percent rating is assigned for limitation of 
extension of the thigh to 5 degrees.  Ten percent is the 
maximum disability rating allowed under this code provision.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006).

Under Diagnostic Code 5252 [thigh, limitation of flexion of], 
flexion of the thigh limited to 45 degrees warrants a 10 
percent disability rating, while flexion to 
30 degrees warrants a 20 percent disability rating.  Flexion 
of the thigh to 20 degrees warrants a 30 percent disability 
rating, while flexion of the thigh limited to 10 degrees 
warrants a 40 percent disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2006).

Under Diagnostic Code 5253 [thigh, impairment of], a 10 
percent rating is warranted for limitation of rotation of the 
affected leg manifested by an inability to toe-out more than 
15 degrees.  A 10 percent disability rating is also warranted 
for limitation of adduction manifested by an inability to 
cross legs.  A 20 percent disability rating requires a 
limitation of abduction manifested by motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006).

Normal range of motion for the hip is defined as follows: 
flexion to 125 degrees, extension to zero degrees, and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Analysis

Initial matter - additionally submitted evidence

In December 2006, the AMC received additional private medical 
evidence.  A portion of this evidence was duplicate copies of 
medical evidence previously considered by the AMC in the 
December 2006 SSOC.  

The remainder of the medical evidence - a treatment record 
dated September 5, 2006, and an operative record dated August 
24, 2006 - is for the most part not pertinent to the issues 
on appeal because these records in the main pertain a non-
service-connected lumbar spine disability.  

The September 5, 2006, private medical record does contain a 
history in which it is noted that the veteran "had bilateral 
hip pain related to the Legg-Perthes disease with significant 
deformity on the left, greater than on the right side."  
This notation is duplicative evidence of findings contained 
in medical evidence previously considered by the RO and the 
AMC.  Therefore, a waiver of initial agency of original 
jurisdiction consideration of this evidence is unnecessary.  
See 38 C.F.R. § 20.1304 (2006).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently assigned a 20 percent disability 
rating for arthritis of the right and left hips due to Legg-
Perthes disease by analogy under Diagnostic Code 5255 [femur, 
impairment of] instead of a diagnostic code based on 
limitation of motion (i.e., Diagnostic Codes 5251, 5252, 
5253).  

The veteran is already in receipt of 20 percent disability 
ratings.  Under such circumstances, rating the hips under 
Diagnostic Codes 5251 and 5253 would not provide for a higher 
rating. 

As for Diagnostic Code 5252, pertaining to limitation of 
flexion, the report of an August 2002 VA examination shows 
that the flexion in the right hip was limited to at most 102 
degrees and the left hip to at most 105 degrees.  A private 
physician reported in April 2003 that the veteran had a 
"mild" limitation of flexion in the right hip and noted no 
such limitation in the left hip.  The report of the June 2004 
VA examination reveals that the veteran had normal flexion in 
both hips (125 degrees).  The (at worst) slight limitation of 
flexion of the hips to 102 and 105 degrees would not even 
warrant a compensable rating under Diagnostic Code 5252.
 
There is no indication of ankylosis, flail joint, or any 
other symptomatology which would warrant consideration of the 
assignment of another diagnostic code.  

The Board notes that 2006 private treatment records reflect 
that referral for consideration of a total left hip 
arthroplasty was discussed.  There is no indication that such 
procedure has taken place, or will take place in the near 
future.  The fact that the veteran may in the future have a 
total left hip arthroplasty does not mean that the left hip 
disability should be considered under Diagnostic Code 5054 
[hip replacement (prosthesis)].  The present level of 
disability, not a potential future level of disability, is of 
primary concern.  Francisco, supra.  

In short, the Board concludes that rating the hip 
disabilities under Diagnostic Code 5255 is most appropriate 
in this case.  

Although Diagnostic Code 5255 contemplates both knee and hip 
disability related to impairment of the femur, there is no 
competent medical evidence of a knee disability.  The Board's 
analysis will thus focus on the veteran's hips.

The Board will separately discuss schedular ratings for the 
veteran's hip disabilities, and then address several concerns 
common to both issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected arthritis of the right hip due to Legg-
Perthes disease, currently evaluated as 20 percent disabling.

In order for a 30 percent disability rating to be assigned, 
symptoms indicating marked hip disability must be 
approximated.  

An April 2003 private treatment record reflects the presence 
of "mild restriction of flexion and rotation" of the right 
hip.  An November 2005 private treatment record shows a 
"mild to moderate decreased internal and external [rotation] 
range of motion" in the right hip.  A May 2006 private 
treatment record reveals "mild to moderate decreased 
internal and external rotation range of motion . . . ."  
This is hardly evidence of marked right hip disability.

Moreover, the June 2004 VA examiner indicated that the 
veteran had a "minimal" antalgic gait, and the August 2002 
VA examiner noted that the veteran was able to walk without a 
limp.  There is no indication in the record that the veteran 
requires the use of a cane or other assistive device. 

There is no other evidence of a marked right hip disability.  
While the veteran complains of pain and stiffness, at the 
August 2002 VA examination, there was no functional 
limitations with standing or walking.    

Accordingly, for the reasons and bases expressed above the 
Board believes that the schedular criteria for a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5255, 
requiring marked disability, have not been met or nearly 
approximated in that marked right hip disability has not been 
demonstrated.

Diagnostic Code 5255 further indicates that a 60 percent 
disability rating or higher is warranted for a fracture of 
the shaft, anatomical neck, or surgical neck of the femur.  
None of this pathology has ever been demonstrated, and the 
veteran himself does not contend that such exists.  In fact, 
there is no evidence of a fracture of the right femur.

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected arthritis of the right hip due to Legg-
Perthes disease.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased disability rating for 
service-connected arthritis of the left hip due to Legg-
Perthes disease, currently evaluated as 20 percent disabling.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to arthritis of the left 
hip due to Legg-Perthes disease, the veteran has been 
diagnosed with trochanteric bursitis and sacralgia with left 
S1 joint medicated pain.  These disorders are not service 
connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The question then becomes whether 
there is sufficient evidence in the file to allow the Board 
to distinguish between the service-connected and non service-
connected disabilities.  

A private physician noted in May 2006 that it was "somewhat 
difficult to sort out how much pain was coming from his 
sacroiliac joint and how much pain was coming from his left 
hip related to his Perthes disease."  It does not seem 
likely that any health care provider could make such 
distinction.  Accordingly, the Board will ascribe all left 
hip symptomatology to the service-connected arthritis of the 
left hip due to Legg-Perthes disease.

Schedular rating

The June 2004 VA examination report includes a comment from 
the veteran that his left hip has always been worse than the 
right.  Repetitive motion testing elicited significant pain, 
with the veteran having to cease the exercise.  The examiner 
noted that the veteran was tender over the left hip, but not 
the right.  The examiner's diagnosis was that the left hip 
disability was "worse than the right, with more significant 
limitation of function and pain in the left versus the right.
The May 2006 private treatment record reveals "mild to 
moderate decreased internal and external rotation range of 
motion, worse on the left than the right."

After having carefully considered the matter, the Board 
believes that the schedular criteria for a 30 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255 have nearly 
approximated.  See 38 C.F.R. § 4.7.  It stands to reason that 
if a 20 percent rating is assigned for the right hip, and 
objective medical evidence shows that the left hip is 
somewhat worse, that left hip disability is closer to 30 
percent than to 20 percent.

Diagnostic Code 5255 further indicates that a 60 percent 
disability rating or higher is warranted for a fracture of 
the shaft, anatomical neck, or surgical neck of the femur.  
None of this pathology has ever been demonstrated.

Conclusion

In summary, for reasons and bases explained above, the Board 
concludes that a 30 percent disability rating is assigned for 
the veteran's service-connected arthritis of the left hip due 
to Legg-Perthes disease with the application of 38 C.F.R. 
§ 4.7.  The appeal is allowed to that extent.

Additional considerations applicable to both issues on appeal

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5255, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Esteban considerations

The record reflects that the veteran has a shortening of the 
left leg, which a private doctor in 2005 and 2006 attributed 
to the bilateral arthritis of the hips. 

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

Diagnostic Code 5275 pertains to shortening of the bones of 
the lower extremity.  Under Diagnostic Coe 5275, when the 
shortening is from 1-1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned.  The report of 
the August 2002 VA examination reflects a 1/2 centimeter 
shortening of the left leg.  The April 2003 private treatment 
record shows a shortening of the left leg of approximately 
1/2 inch.  Therefore, the medical evidence does not reflect 
that the veteran has a compensable shortening of the leg [1-
1/4 inches to 2 inches or 3.2 centimeters (cms.) to 5.1 cms].   
A separate disability rating would not benefit the veteran.

Extraschedular consideration

In the June 2004 SOC, page 13, the RO considered the matter 
of referral of these disabilities for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance. See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture. The record does not show that the 
veteran has required frequent hospitalizations for his hip 
disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability such as to trigger consideration of the 
extraschedular provisions. While the veteran, age 81, is 
currently retired, he worked for many years, and there is 
nothing in the evidence of record to indicate that the 
service-connected bilateral hip disorders would cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any  reason 
why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

ORDER

An increased disability rating for the service-connected 
arthritis of the right hip due to Legg-Perthes disease is 
denied.

Entitlement to an increased disability evaluation of 30 
percent is granted for service-connected arthritis of the 
left hip due to Legg-Perthes disease, subject to governing 
regulations concerning the payment of monetary benefits.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


